Filed 11/17/22 P. v. Williams CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D080566

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCE197202)

 ANTHONY M. WILLIAMS,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Selena D. Epley, Judge. Affirmed.
         Anthony M. Williams, in pro. per.; and William Paul Melcher, under
appointment by the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In December 2000, a jury convicted Anthony M. Williams of residential

burglary (Pen. Code,1 § 459) and unlawful taking and driving a vehicle (Veh.
Code, § 10851, subd. (a)). The jury found Williams had suffered two strike


1     All further statutory references are to the Penal Code unless otherwise
specified.
priors (§ 667, subds. (b)-(i)) and two serious felony priors (§ 667, subd. (a)(1)).
Williams was sentenced to an indeterminate term of 35 years to life based on
the strike priors and the serious felony priors. One of the serious
felony/strike priors came from a juvenile case No. JDA87281.
      Williams appealed and this court affirmed the judgment as modified by
striking the five-year term for the juvenile serious felony true finding.

(People v. Williams (Jan. 24, 2003, D038572, D038600).)2
      In December 2021, Williams filed a motion to be resentenced on the
theory his juvenile conviction should have been sealed and therefore
unavailable to qualify as a strike.
      In April 2022, Williams filed a motion to seal his juvenile record and to
seek a transfer hearing under Proposition 57. Williams requested a hearing
pursuant to People v. Franklin (2016) 63 Cal.4th 261 (Franklin). He also
requested resentencing of his three strikes sentence based on the contention
the juvenile court finding of his prior serious felony should have been sealed.
      The trial court denied the motion in a written order. The court stated
in pertinent part:
         “On April 18, 2022, Defendant filed the present motion in
         the Juvenile Division of the San Diego Superior Court
         setting forth case number JDA 87281. The Defendant’s
         juvenile case was adjudicated in 1995. As the juvenile case
         is final, the juvenile division does not have jurisdiction to
         consider and rule on the present motions filed by
         Defendant. Further, the issue relating to the use of
         Defendant’s juvenile adjudication is only relevant to his
         adult conviction. Thus, the motion was transferred to the
         East County Division where case number SCE 197202 was
         adjudicated.


2     We granted Appellant’s request for judicial notice of our records in
these cases.

                                         2
         “In his motion, Defendant raises the same issue with
         regard to his right to have a juvenile fitness hearing. This
         issue has been raised multiple times through motions and
         petitions for writ of habeas corpus. All motions and
         petitions have been denied. As the court has fully
         considered and ruled on the underlying issue relating to
         Defendant’s right to a juvenile fitness hearing, the court
         will not revisit the issue in the present motion.

         “Additionally, Defendant contends that the juvenile court
         erred in failing to seal his case pursuant to Welfare and
         Institutions Code section 786, as he successfully completed
         probation. In Defendant’s juvenile matter, the court made
         a true finding that Defendant committed assault with the
         personal use of a firearm in violation of Penal Code sections
         245(a)(2) and 12022.5. [Welfare and Institutions Code3]
         section 786(d) states that a court shall not seal a record if
         the true finding was based on an offense listed in Section
         707(b), which was committed when the juvenile was 14
         years of age or older.

         “Welfare and Institutions Code section 707(b) lists assault
         with a firearm and an offense described in 12022.5 as
         exclusions to the sealing of the juvenile court record.[4] As
         Defendant’s juvenile adjudication in case number J87281
         was based on these code sections, Defendant’s juvenile
         record is not subject to sealing.

         “Defendant further argues that he is entitled to a
         resentencing hearing pursuant to Penal Code section
         1170.126. This code section is not applicable to Defendant’s
         case, as Defendant’s current sentence is based on a serious
         felony conviction. (See Pen. Code, §§ 1170.126(c) and
         1192.7(18).)



3     We acknowledge the court intended rather than the “Penal Code,” the
reference is to “Welfare & Institutions Code,” section 786, subdivision (d).

4     “See [Welfare and Institutions Code] subdivisions (b)(13) and (17),
respectively.”
                                       3
         “Defendant’s final claim is that he is entitled to a Franklin
         Hearing to obtain additional information to be considered
         at a youthful offender parole hearing. A youthful offender
         parole hearing applies to Defendants sentenced up to 25
         years to life. Here, Defendant was sentenced to 30 years to
         life. In addition, Defendant was sentenced pursuant to the
         Three Strikes law and, as such, is excluded from the
         provisions of Penal Code section 3051. (See Pen. Code,
         § 3051 (h)). Thus, Penal Code section 3051 and the
         Franklin case are not applicable to Defendant.

         “Based on the foregoing, Defendant’s motions are
         DENIED.”

      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Williams the opportunity
to file his own brief on appeal. He has responded with a written submission
along with numerous exhibits. We will address his submission later in this

opinion.5
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following possible issues that were considered in evaluating
the potential merits of this appeal:
      1. Whether Williams was entitled to a fitness and transfer hearing of
his juvenile serious felony prior under Proposition 57.
      2. Whether the court erred in failing to seal his juvenile prior.


5     We discussed the facts of the offenses in our prior opinion. We will not
repeat that discussion here.
                                       4
      3. Whether Williams was entitled to a resentencing hearing under
Proposition 36.
      4. Whether Williams was entitled to a hearing pursuant to Franklin,
supra, 63 Cal.4th 261.
      In his supplemental brief, Williams focuses on his original trial and
some of his multiple challenges he has previously filed with the courts. The
difficulty with his supplemental brief is this appeal arises from the denial of
his “motion” for resentencing and related relief. Most of his submission and
numerous exhibits are not pertinent to the current appeal and its limited
record. We have examined the supplemental brief very carefully and find it
does not identify any arguable issues for reversal on this appeal.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal of the order from
which this appeal arises. Competent counsel has represented Williams on
this appeal.




                                       5
                                  DISPOSITION
      The order of May 27, 2022, denying Williams’s motion for resentencing
and related relief is affirmed.



                                                    HUFFMAN, Acting P. J.

WE CONCUR:




AARON, J.




DATO, J.




                                       6